TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00505-CV


                            Michael F. Ruggiero, D.O., Appellant

                                               v.

                               Texas Medical Board, Appellee


               FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-18-001577, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Michael F. Ruggiero, D.O. has filed an agreed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellant’s Motion

Filed: February 1, 2019